F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                DEC 23 2002
                                    TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                     Clerk

 AARON RAISER,

          Plaintiff-Appellant,
 v.                                                           No. 02-4142
 Honorable TOM DASCHLE; Honorable                       (D.C. No. 2:01-CV-894)
 TRENT LOTT; UNITED STATES                                     (D. Utah)
 SENATE,

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Plaintiff Aaron Raiser appeals the district court's dismissal of his complaint for



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
lack of standing. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.

         Raiser, a Utah resident, filed this action seeking an order that the “United States

Senate change its rules such that presidential judicial nominations not be denied full

Senate consideration based on the decision of the Senate Judiciary Committee.”

Amended Complaint at 6. The district court granted defendants' motion to dismiss,

finding that Raiser lacked standing “due to lack of injury.” Order at 2.

         We review de novo the district court's order of dismissal with prejudice for lack of

standing. See United States v. Colorado Supreme Court, 87 F.3d 1161, 1164 (10th Cir.

1996).

         [T]he irreducible constitutional minimum of standing contains three
         elements. First, the plaintiff must have suffered an “injury in fact” – an
         invasion of a legally protected interest which is (a) concrete and
         particularized . . ., and (b) actual or imminent, not “conjectural” or
         “hypothetical.” Second, there must be a causal connection between the
         injury and the conduct complained of . . . . Third, it must be “likely,” as
         opposed to merely “speculative,” that the injury will be redressed by a
         favorable decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotations omitted).

See Colorado Taxpayers Union, Inc. v. Romer, 963 F.2d 1394, 1396 (10th Cir. 1992).

“By particularized, we mean that the injury must affect the plaintiff in a personal and

individual way.” Lujan, 504 U.S. at 560 n.1. The party invoking federal jurisdiction

bears the burden of establishing these elements. Id. at 561.

         Raiser has failed to meet his burden. The pendency of other litigation initiated by

Raiser is insufficient to give him standing to challenge the Senate's referral of judicial

                                                2
nominations to the Judiciary Committee. Further, his claims of alleged delay because of

vacancies in the courts do not establish an injury.

       Raiser also asks that the district court's dismissal of his case with prejudice be

vacated and that the case be dismissed without prejudice so that he can refile in another

district. Where as here a plaintiff cannot cure jurisdictional defects in his complaint, it is

proper for the district court to dismiss with prejudice. Curley v. Perry, 246 F.3d 1278,

1282 (10th Cir. 2001). Even if the dismissal were without prejudice, res judicata would

bar Raiser from relitigating this case in another court. “Principles of res judicata apply to

jurisdiction as well as to other issues.” Stewart Sec. Corp. v. Guaranty Trust Co., 597
F.2d 240, 242 (10th Cir. 1979).

       AFFIRMED.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                               3